Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, including claims 1-17 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are not independent or distinct and that there was not a serious burden on the examiner if the restriction were not required.  Applicants position regarding the selectively movable lid panels is found persuasive and as such the requirement is withdrawn.

Specification
The disclosure is objected to because of the following informalities: Paragraph 27 line 4 should be edited to provide a space between “frame” and “206”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8 10-14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hokanson et al. (US 9,441,382 B2) in view of Viglione et al. (4,520,996).
	Claim 1: Hokanson discloses a work platform comprising:
	a frame having a plurality of frame members (Fig. 3, 114, 120) that are interconnected; and a deck (Fig. 1, 102) mounted to the frame (Fig. 3, 114, 120) to provide a stand, wherein the deck includes a first deck panel and a second deck panel spaced apart from each other to define an opening (Fig. 1, 106). Hokanson fails to disclose a trough that extends a length of the frame capable of accommodating an elongated structure that is longer than the platform.
	However, Viglione et al. teaches a trough disposed between frame members capable of accommodating an elongated structure that is longer than the platform (Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work platform of Hokanson to include a support trough as taught by Viglione et al. below the deck panels to provide support for an elongated structure that is longer than the platform.
Claims 2 and 3: Hokanson teaches the work platform of claim 1, wherein the trough (106) is disposed between a first section of the frame and a second section of the frame (108), and wherein a bottom of the trough is defined by multiple frame members of the frame that extend from the first section to the second section (114) and the frame extends a width from a (114), wherein the trough is spaced apart from each of the first side and the second side (106).
Claim 4 and 5: Hokanson and Viglione et al. teach the work platform of claim 1, but fail to specifically teach a support member mechanically connected to the frame in-line with the trough, wherein the support member is non- rigid and located between a first end and a second end of the frame and extends across the trough.
While Hokanson and Viglione et al. do not specifically disclose non-rigid support members, Hokanson teaches, in a further embodiment, an adjustable support member to account for changes in size, shape, and dimension (Col. 3, Line 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Hokanson to make it non-rigid in order to provide an adjustable support as desired in an alternate embodiment.   When modified the non-rigid support member would be located between the first and second end, extend across the trough and configured to hold an elongated structure that is longer than the platform to provide adjustable support as desired.
Claim 8 and 10: Hokanson teaches all of the limitations of claim 1 above, wherein the deck (102) includes one or more lid panels (108) selectively movable between a closed position and an open position (Fig. 2), wherein the one or more lid panels in the closed position extend across the trough to cover the opening (106) between the first and second deck panels (108), and the one or more lid panels in the open position do not extend across the trough and the one or more lid panels are configured to slide parallel to a plane of the first and second deck (Fig. 2).
	Claim 11: Hokanson teach the work platform of claim 1, wherein the frame includes casters mounted to the bottom end of the frame (Fig. 3, 116).
	Claim 12: Hokanson disclose the work platform of claim 1, further comprising guard rails (104) and a gate (404) that extend along a perimeter of the deck, wherein the gate is located at either a first end or 3PATENT19-1096-US-NP (800-0362US1)an opposite, second end of the frame and is pivotable to extend across an opening and lock to a corresponding one of the guard rails (Fig. 4, 104, 404). While the railing and gate of Hokanson do not extend across the trough, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guard rails and gate of Hokanson to pivotably extend across the opening of the trough to prevent a worker from falling off of the work platform.
Claim 13: Hokanson discloses a work platform comprising: a frame extending a length from a first end of the frame to a second end of the frame opposite the first end (114, 120), the frame defining a trough (106); a deck (102) mounted to the frame to provide a stand, wherein the deck defines an opening to the trough (106); and a support member mechanically connected to the frame in-line with the trough (114);
Hokanson fails to disclose a trough that extends a length of the frame capable of accommodating an elongated structure longer than the platform.
	However, Viglione et al. teaches a trough disposed between frame members capable of accommodating an elongated structure longer than the platform (Fig. 3).
Hokanson does not specifically disclose non-rigid support members, Hokanson teaches, in a further embodiment, an adjustable support member to account for changes in size, shape, and dimension (Col. 3, Line 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Hokanson to be non-rigid in order to provide an adjustable support as desired in an alternate embodiment, and further to modify the work platform of Hokanson to include a support trough as taught by Viglione et al. below the deck panels to provide support for an elongated structure longer than the platform.
Claim 14: Hokanson teaches the work platform of claim 13, wherein the frame has a plurality of frame members that are interconnected (Fig. 2), and the support member is attached to two respective frame members disposed along opposite sides of the trough such that the support member extends across the trough (Fig. 2).
Claim 17: Hokanson discloses the work platform of claim 13, wherein the deck (102) includes one or more lid panels (108) selectively movable between a closed position and an open position (Fig. 2, 108), wherein the one or more lid panels in the closed position extend across the trough to cover the opening to the trough and the one or more lid panels in the open position do not extend across the trough (106).
Claim 18: Hokanson discloses a method of assembling a work platform, the method comprising: assembling a frame that has a plurality of frame members that are interconnected (Fig. 1, 114, 120), wherein the frame is assembled such that the frame members define a trough (106); and mounting a deck (102) to the frame to provide a stand (Fig. 1), wherein the (108), the first deck panel being spaced apart from the second deck panel to define an opening (106) to the trough, the one or more lid panels selectively movable between a closed position and an open position (Fig. 2, 108), wherein the one or more lid panels in the closed position extend across the trough to cover the opening between the first and second deck panels and the one or more lid panels in the open position do not extend across (Fig. 2) the trough.
Hokanson fails to disclose a trough that extends a length of the frame capable of accommodating an elongated structure that is longer than the platform.
	However, Viglione et al. teaches a trough disposed between frame members capable of accommodating an elongated structure that is longer than the platform (Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work platform of Hokanson to include a support trough as taught by Viglione et al. below the deck panels to provide support for an elongated structure that is longer than the platform.
Claim 20: Hokanson and Viglione et al. teach the method of claim 18, further comprising mechanically securing a support member to the frame in-line with the trough, wherein the support member is non-rigid and configured to hold the refueling boom when the refueling boom is disposed within the trough of the frame.
While Hokanson and Viglione et al. do not specifically disclose non-rigid support members, Hokanson teaches, in a further embodiment, an adjustable support member to account for changes in size, shape, and dimension (Col. 3, Line 40-42).
Hokanson to make it non-rigid in order to provide an adjustable support as desired in an alternate embodiment. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hokanson et al. (US 9,441,382 B2) in view of Viglione et al. (US 4,520,996), in further view of Peterson et al. (US 2016/0288888 A1).
Claim 16: Hokanson and Viglione et al. teach the work platform of claim 13 but fail to disclose a support member strap capable of cradling an elongated structure.
Peterson et al. discloses support member straps (Fig. 4A, 34), capable of supporting an elongated structure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Hokanson to include a strap as taught by Perterson et al. to provide support to an elongated structure and cradle it.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hokanson et al. (US 9,441,382 B2) in view of Viglione et al. (US 4,520,996), in further view of Krock (US 2011/0005862 A1).
Claim 9: Hokanson teaches the work platform of claim 8, wherein the one or more lid panels include a lid panel that is connected to the first deck panel (Fig. 2) but does not disclose the lid panel connected to the first deck panel via an axle and disposed on top of the first deck 
Krock (US 2011/0005862 A1) teaches a lid panel connected to the first deck panel via an axle and capable of pivoting about the axle to extend across the opening in a closed position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid panels of Hokanson to be connected to the deck with a rotatable axle as taught by Krock (Fig. 1-3), in order to be able to easily rotate the lid panels from an open to closed position and vice versa. When modified, the lid panels would necessarily be disposed on top of the first deck panel in the open position in order to be able to rotate the panels into a closed position. 
Claim 19: Hokanson teaches the method of claim 18, comprising moving a lid panel of the one or more lid panels from the open position to the closed position by sliding the lid panel parallel to a plane of the first and second deck panels. Hokanson does not specifically disclose an actuator moving the panel. 
However, Krock (US 2011/0005862 A1) teaches an actuator for moving lid panels (Fig. 4, 412).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work platform of Hokanson to include an actuator as taught by Krock (Fig. 4, 412) with the lid panels as disclosed by Hokanson, in order to easily move the lid panels opened and closed, thereby increasing the ease of use.
Allowable Subject Matter
Claims 6, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Kathleen M. McFarland
Examiner
Art Unit 3635



/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635